ORDER
PER CURIAM.
This is an appeal from the order of the trial court denying plaintiffs motion for summary judgment and granting summary judgment in favor of the individual defendant and dismissing the Personnel Advisory Board as a party. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). The order of the administrative agency is supported by competent and substantial evidence on the whole record.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).